                                 1 Nicole Lovelock, Esq.
                                   Nevada State Bar No. 11187
                                 2 JONES LOVELOCK
                                   6675 S. Tenaya Way, Suite 200
                                 3 Las Vegas, Nevada 89113
                                   Telephone: (702) 805-8450
                                 4 Fax: (702) 805-8451
                                   Email: nlovelock@joneslovelock.com
                                 5

                                 6

                                 7                               UNITED STATES DISTRICT COURT
                                 8                                       DISTRICT OF NEVADA
                                 9 IN RE YELLOWSTONE MOUNTAIN                         CASE NO.: 2:13-cv-01434-APG-EJY
                                   CLUB, LLC,
                                10
                                   TIMOTHY L. BLIXSETH,                               MOTION TO REMOVE ATTORNEY
                                11                                                    FROM SERVICE LIST AND [PROPOSED]
                                                   Plaintiff,                         ORDER
6675 S. Tenaya Way, Suite 200




                                12
   JONES LOVELOCK




                                   v.
    Las Vegas, NV 89113




                                13
                                   MARC S. KIRSCHNER, et. al.,
                                14
                                                   Defendants.
                                15

                                16          Attorney Nicole E. Lovelock (“Lovelock”), was formally employed with the law firm of
                                17 HOLLAND & HART LLP, the liaison counsel of record for Yellowstone Mountain Club, LLC, Marc S.

                                18 Kirschner, and Brian A. Glasser (hereinafter collectively referred to as the “YMC”). Lovelock is

                                19 employed with the law firm of JONES LOVELOCK, and therefore, no longer the attorney of record for

                                20 YMC.

                                21          Pursuant to LR IA 11.6(e), Lovelock hereby moves this Court for an Order removing herself
                                22 from the case as attorney of record and from all service lists, including the court’s electronic

                                23 notification list, in the above-captioned case.

                                24          DATED this 1st day of April 2020.
                                25                                                    JONES LOVELOCK
                                       IT IS SO ORDERED.
                                26                                               By: /s/ Nicole E. Lovelock, Esq.
                                                                                   Nicole Lovelock, Esq. (11187)
                                27                                                 6675 S. Tenaya Way, Suite 200
                                       ___________________________
                                                                                   Las Vegas, Nevada 89113
                                28     U.S. MAGISTRATE JUDGE

                                       Dated: April 1, 2020
